DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments made to the drawings and specification are sufficient to overcome the objections to the drawings and so the objections to the drawings have been withdrawn. 
	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant’s argued that the amendments to claims 1 and 12 are sufficient to overcome the rejections over Perez et al. (US 8,414,248; hereinafter Perez) in view of Pratt et al. (US 2020/0325792; hereinafter Pratt). The Examiner respectfully disagrees. The upper surface of the clip and the additional limitations can be interpreted as shown below in Figure I and based on this taught by Pratt. 

    PNG
    media_image1.png
    275
    239
    media_image1.png
    Greyscale

Pratt (Paragraph 0051, lines 11-14; Fig. 3 and 9-10) further teaches that both arms (128) laterally engage the claw section (110) through bent portions (168). For this reason Applicant’s arguments have not been found persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 8,414,248; hereinafter Perez) in view of Pratt et al. (US 2020/0325792; hereinafter Pratt). 
Regarding claim 1, Perez (Fig. 1-5) discloses a variable vane actuation system (Fig. 2) for a gas turbine engine (10), comprising: a stem section (36), along an axis, the stem section (36) includes a groove (50); a vane arm (34) comprising a claw section (48) received at least partially into the groove (50); and a fastener (46) fastened to the stem section (36) along the axis to retain the vane arm (34) to the stem section (36). Refer to Fig. II below.

    PNG
    media_image2.png
    798
    594
    media_image2.png
    Greyscale

Fig. II. Perez, Fig. 4 (Annotated)
Perez fails to disclose a clip mounted to the claw section, wherein the clip has opposing arms curved from a clip upper surface to laterally engage the claw section of the vane arm and that the fastener also retains the clip to the stem section. 
Pratt (Abstract; Fig. 2-10) teaches a variable vane assembly in which a vane arm is coupled to a vane stem and a retention clip (114) is used to provide redundant axial retention of the vane arm. Pratt (Fig. 3 and 10; Paragraph 0052) teaches that a nut (112) is further screwed onto the vane stem (108) and that the nut (112) and the 

    PNG
    media_image1.png
    275
    239
    media_image1.png
    Greyscale
Fig. III. Pratt, Fig. 9 (Annotated)

Regarding claim 2, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Fig. 3 and 4-5; Pratt: Fig. 3-10), as modified, further discloses that the clip (Pratt: 114) comprises an aperture (Pratt: 180) and the claw (48) comprises an aperture (implicitly disclosed in Fig. 3 and 4-5 since the fastener (46) extends through claw (48)) along the axis. Refer to Fig. II above.
Regarding claim 4, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Fig. 4 and 5), as modified, further discloses that the claw section (48) comprises opposing fingers (60 and 62) that are curved from an upper 
Regarding claim 5, Perez, as modified, discloses the system as recited in claim 4, wherein Perez (Fig. 4 and 5), as modified, further discloses that the opposing fingers (60 and 62) each terminate at respective faces (56 and 58) spaced from each other to define a claw opening (68) received into the groove (50). 
Regarding claim 6, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Fig. 2-4), as modified, further discloses a vane (24) is rotatable (Paragraph 0027) about the axis. Refer to Fig. II above. 
Regarding claim 7, Perez, as modified, discloses the system as recited in claim 6, wherein Perez (Fig. 2-3), as modified, further discloses that the stem section (36) extends from an outer trunnion of the vane (24). Refer to Fig. IV below.

    PNG
    media_image3.png
    786
    444
    media_image3.png
    Greyscale

Fig. IV. Perez, Fig. 2 (Annotated)
Regarding claim 8, Perez, as modified, discloses the system as recited in claim 7, wherein Perez (Fig. 2), as modified, further discloses that the vane (24) comprises an airfoil (26). 
Regarding claim 9, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Pratt: Fig. 9), as modified, further discloses that the clip (Pratt: 114) is mounted to the claw section (Perez: 48) via an interference fit (Pratt: Fig. 9 
Regarding claim 10, Perez, as modified, discloses the system as recited in claim 1, wherein Perez (Pratt: Fig. 3-10), as modified, further discloses that the clip (Pratt: 114) is manufactured of sheet metal (Fig. 3-10 discloses the clip as a bent sheet; Paragraph 0047, lines 3-6: spring metal).
Perez, as modified, fails to disclose that the sheet metal is between 40-70 mils (1.0-1.8 mm) thick.
However, since applicant has not disclosed that having the sheet metal at these specific dimensions solves any stated problem or is for any particular purpose above the fact that the thickness of the sheet metal impacts its weight and strength and it appears that metal sheet of Perez the drive shaft of Huller would perform equally well with the dimensions a shape and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to modify the metal sheet of Perez by utilizing the specific dimensions as claimed for the purpose of balancing having the appropriate strength while minimizing weight of the clip.
Regarding claim 12, Perez (Fig. 1-10) discloses a method of assembling a variable vane actuation system (Fig. 2), comprising: a claw section (48) of a vane arm (34). 
Perez fails to disclose locating a clip at least partially around a claw section of a vane arm wherein the clip has arms that are curved from a clip upper surface to laterally engage the claw section. 

Regarding claim 13, Perez, as modified, discloses the method as recited in claim 12, wherein Perez (Pratt: Fig. 9), as modified, further discloses that locating the clip (Pratt: 114) at least partially around the claw section (Perez: 48) provides an interference fit (Pratt: Fig. 9 shows that the tab is pushed into the claw section, forming an interference fit between the clip and claw section) between the clip (Pratt: 114) and the claw section (Perez: 48). 
Regarding claim 14, Perez, as modified, discloses the method as recited in claim 12, wherein Perez (Fig. 2-5; Pratt: Fig. 3-10), as modified, further discloses retaining the clip (Pratt: 114) to the claw section (Perez: 48) via a bolt (Perez: 46) threaded into a threaded bore (Perez: Paragraph 0015) of a stem section (Perez: 36) of a vane (Perez: 24). Since the bolt provides redundant axial retention of the claw section and the clip is positioned on the vane stem prior to the addition of the bolt, the bolt would prevent removal of the clip and so helps to retain the position of the clip. 
Regarding claim 15, Perez, as modified, discloses the method as recited in claim 14, wherein Perez (Fig. 2), as modified, further discloses threading the bolt (46) into the threaded bore (Paragraph 0015) along an axis of rotation of the stem section (36). Refer to Fig. II above. 
Regarding claim 16, Perez, as modified, discloses the method as recited in claim 12, wherein Perez (Pratt: Fig. 3, 6, and 9), as modified, further discloses locating the claw section (Perez: 48) at least partially into a groove in the stem section (Perez: 36) prior to locating the clip (Pratt: 114) at least partially around the claw section (Pratt: 48). Since Pratt (Fig. 3, 6, and 9) teaches that the clip has a tab (168) which overlaps with the claw section, the claw section would have to be in place, prior to the tab being positioned over the claw section. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 8,414,248; hereinafter Perez) in view of Pratt et al. (US 2020/0325792; hereinafter Pratt) and evidenced by Chatel et al. (US 6,799,945; hereinafter Chatel). 
Regarding claim 11, Perez, as modified, discloses the system as recited in claim 10, wherein Perez (Fig. 1 and 2), as modified, further discloses that the stem section (86) extends from a vane (24) through an engine case (implicitly disclosed in Figure 1 in which the vanes are coupled to an outer casing (not numbered)). 
While Perez fails to explicitly teach that the stem sections extends through an engine case, this is implicitly taught by Perez since all gas turbine engines have a surrounding casing supporting the variable vanes, as evidenced by Chatel (Fig. 1), which discloses a vane stem (3) of a variable vane assembly extending through an engine case (1).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DMC/           Examiner, Art Unit 3745                                                                                                                                                                                             


/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745